                                             Case 5:18-cv-05841-BLF Document 137 Filed 07/20/20 Page 1 of 5




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     STEVE R. ROJAS and ANDREA N.                       Case No. 18-cv-05841-BLF
                                         ROJAS, on behalf of themselves and all
                                   8     others similarly situated,
                                                                                            ORDER GRANTING IN PART
                                   9                     Plaintiffs,                        PLAINTIFFS’ MOTION FOR RELIEF
                                                                                            FROM NONDISPOSITIVE PRETRIAL
                                  10               v.                                       ORDER OF MAGISTRATE JUDGE
                                                                                            COUSINS; AND REFERRING
                                  11     BOSCH SOLAR ENERGY                                 MATTER TO JUDGE COUSINS FOR
                                         CORPORATION,                                       FURTHER PROCEEDINGS
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                                                                            [Re: ECF 128]
                                  13

                                  14

                                  15

                                  16            Plaintiffs Steve R. Rojas and Andrea N. Rojas (“Plaintiffs”) sue Defendant Bosch Solar

                                  17   Energy Corporation (“Bosch”) for breach of warranty and related claims arising out of alleged

                                  18   defects in solar panels manufactured by Bosch. Before the Court is Plaintiffs’ motion for relief

                                  19   from Magistrate Judge Nathanael M. Cousins’ nondispositive pretrial order denying Plaintiffs’

                                  20   motion to compel and for sanctions. See Mot. for Relief, ECF 128. The motion for relief, which

                                  21   is opposed by Bosch, has been submitted for decision without oral argument. See Order, ECF

                                  22   129; Opp., ECF 134.

                                  23            For the reasons discussed below, Plaintiff’s motion for relief from Judge Cousins’ order is

                                  24   GRANTED IN PART, and the matter is REFERRED to Judge Cousins for further proceedings.

                                  25    I.      BACKGROUND

                                  26            On May 14, 2020, the parties filed a Discovery Letter Brief informing Judge Cousins of

                                  27   multiple discovery disputes. See Discovery Letter Brief, ECF 98. The following day, Judge

                                  28   Cousins granted Plaintiffs leave to file a motion to compel and for sanctions, set a briefing
                                          Case 5:18-cv-05841-BLF Document 137 Filed 07/20/20 Page 2 of 5




                                   1   schedule, and set a hearing for June 3, 2020. See Clerk’s Notice, ECF 99. Plaintiffs timely filed

                                   2   their motion to compel and for sanctions on May 20, 2020. See Mot. to Compel and for Sanctions,

                                   3   ECF 106. The Notice of Motion identified the relief sought as follows:

                                   4          [A]n order compelling Defendant Bosch Solar Energy Corporation to do the
                                              following:
                                   5
                                              1. Produce the documents described in Plaintiffs’ First Request for Production of
                                   6          Documents and Third Request for Production of Documents (the “Document
                                              Requests”) in the manner described in the Proposed Order submitted herewith.
                                   7
                                              2. Provide amended, responsive responses to Plaintiffs’ First Set of Interrogatories
                                   8          and Second Set of Interrogatories in the manner described in the Proposed Order
                                              submitted herewith.
                                   9
                                              3. Produce solar panels for inspection pursuant to Plaintiffs’ Second Request for
                                  10          Production of Documents and to preserve the solar panels until inspection can be
                                              accomplished, in the manner described in the Proposed Order submitted herewith.
                                  11
                                              4. To not destroy, recycle or otherwise dispose of Bosch solar panels, model
                                  12          number c-SIM 60 NA30119, (“NA30119 panels”) that are currently being stored or
Northern District of California
 United States District Court




                                              which may hereafter be de-installed, without a Court order or stipulation of the
                                  13          parties.
                                  14          5. To store all NA30119 panels pending inspection.
                                  15          6. To return to California for inspection and testing the approximately one hundred
                                              NA30119 panels which were previously in California after de-installation but
                                  16          which were removed to Arkansas by Bosch; Plaintiffs request that the Court order
                                              Bosch to ship said panels to Arnold Rodio of Evaluation and Remediation Services
                                  17          located at 43141 Business Center Parkway, Suite #202, Lancaster, CA 93535.
                                  18   See id. at 1. Plaintiffs also sought sanctions against Bosch and leave to file a motion for

                                  19   evidentiary preclusion based on spoliation of evidence. See id. at 1-2.

                                  20          After completion of briefing on the motion, Judge Cousins heard oral argument on June 3,

                                  21   2020. See Minute Entry, ECF 114. Judge Cousins observed at the outset that the most urgent

                                  22   issues raised by Plaintiffs’ motion appeared to be those relating to inspection and retention of the

                                  23   solar panels. See 6/3/20 Hrg. Tr. 4:9-6:12, ECF 117. After hearing from both sides on those

                                  24   issues, Judge Cousins directed the parties to meet and confer on an inspection and retention

                                  25   protocol and he continued the hearing for two weeks. See id. 20:15-21:19. Judge Cousins

                                  26   deferred oral argument on the remaining issues raised in Plaintiffs’ motion. See id. 21:15-17.

                                  27          Judge Cousins held a further hearing on June 17, 2020. See Minute Entry, ECF 121. At

                                  28   that hearing, the parties informed Judge Cousins that they had made significant progress on an
                                                                                         2
                                          Case 5:18-cv-05841-BLF Document 137 Filed 07/20/20 Page 3 of 5




                                   1   inspection and retention protocol. See 6/17/20 Hrg. Tr. 3:3-25, ECF 128-1. Judge Cousins

                                   2   suggested continuing the hearing for another week to allow further meet and confer on the

                                   3   protocol. See id. 4:12-21. However, when Plaintiffs’ counsel requested that oral argument

                                   4   proceed, Judge Cousins agreed to hear argument on the remaining issues raised by Plaintiffs’

                                   5   motion. See id. 5:21-6:9. Judge Cousins indicated that he would hear from Plaintiffs’ counsel

                                   6   first, and then from Bosch’s counsel. See id. 6:8-9. Plaintiffs’ counsel spoke at length, focusing

                                   7   primarily on the spoliation and sanctions aspects of the motion and touching only briefly on

                                   8   Bosch’s document production. See id. 6:10-15:17. Bosch’s counsel responded, also focusing on

                                   9   spoliation and sanctions. See id. 15:22-17:17. Judge Cousins then stated his ruling on the record,

                                  10   denying Plaintiffs’ motion to compel and for sanctions with the caveat that the parties should keep

                                  11   working on the inspection and retention protocol. See id. 17:18-20:8. Judge Cousins spoke for

                                  12   several minutes, addressing issues relating to the inspection and retention of the solar panels,
Northern District of California
 United States District Court




                                  13   Plaintiffs’ allegations that Bosch had engaged in a bad faith discovery strategy, and Plaintiffs’

                                  14   assertion of spoliation. See id.

                                  15          Judge Cousins did not specifically address the portion of Plaintiffs’ motion seeking

                                  16   production of documents. See 6/17/20 Hrg. Tr. 17:18-20:8, ECF 128-1. After Judge Cousins

                                  17   rendered his ruling, Plaintiffs’ counsel sought clarification, asking “What about the documents? I

                                  18   mean, they haven’t produced – what about the motion for them to produce the documents?” Id.

                                  19   20:14-16. Judge Cousins responded, “I’ve denied your motion. Thank you. We’re in recess.” Id.

                                  20   20:17-18.

                                  21          Plaintiffs seek relief from four aspects of Judge Cousins’ ruling, all related to Bosch’s

                                  22   asserted failure to produce documents.

                                  23    II.   LEGAL STANDARD

                                  24          A district court may refer nondispositive pretrial matters to a magistrate judge for

                                  25   disposition. See 28 U.S.C. § 636(b)(1)(A). “When a pretrial matter not dispositive of a party’s

                                  26   claim or defense is referred to a magistrate judge to hear and decide, the magistrate judge must

                                  27   promptly conduct the required proceedings and, when appropriate, issue a written order stating the

                                  28   decision.” Fed. R. Civ. P. 72(a). “A party may serve and file objections to the order within 14
                                                                                         3
                                          Case 5:18-cv-05841-BLF Document 137 Filed 07/20/20 Page 4 of 5




                                   1   days after being served with a copy.” Id. In this district, such an objection must be made as a

                                   2   “Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge.” Civ. L.R. 72-2.

                                   3           “A non-dispositive order entered by a magistrate must be deferred to unless it is ‘clearly

                                   4   erroneous or contrary to law.’” Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 241 (9th

                                   5   Cir. 1991) (citing Fed. R. Civ. P. 72(a), 28 U.S.C. § 636(b)(1)(A)). “[T]he magistrate’s factual

                                   6   determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to

                                   7   determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348

                                   8   (N.D. Cal. 2010). This standard is highly deferential – the district court “may not simply

                                   9   substitute its judgment for that of the deciding court.” Grimes, 951 F.2d at 241.

                                  10    III.   DISCUSSION

                                  11           Plaintiffs assert that four aspects of Judge Cousins’ ruling are contrary to law. First,

                                  12   Plaintiffs argue that the ruling “fails to properly consider or apply the requirements of Rule 34,”
Northern District of California
 United States District Court




                                  13   which “permits requests for production of documents within a responding party’s ‘possession,

                                  14   custody, or control.’” Mot. for Relief at 3, ECF 128. Second, they contend that the ruling “fails to

                                  15   properly consider or apply the provisions of Rules 26 and 34 in denying Plaintiffs’ requests that

                                  16   the Court order Bosch’s general objections overruled and the corresponding conditional language

                                  17   withdrawn.” Id. at 4. Third, Plaintiffs claim that Judge Cousins’ ruling “fails to properly consider

                                  18   and apply the requirements of Rules 34 and 26 and the relevant Ninth Circuit test concerning

                                  19   waiver of privilege objections when a timely privilege log is not produced.” Id. at 5. Fourth,

                                  20   Plaintiffs argue that the ruling “fails to properly consider or apply Rule 37 with respect to

                                  21   Plaintiffs’ request for discovery sanctions” based on Bosch’s failure to produce documents. Id.

                                  22           “A decision may be contrary to law if it fails to apply or misapplies relevant statutes, case

                                  23   law, or rules of procedure.” United States v. Cathcart, No. C 07-4762 PJH, 2009 WL 1764642, at

                                  24   *2 (N.D. Cal. June 18, 2009). Here, the Court cannot determine whether Judge Cousins failed to

                                  25   apply, or misapplied, the relevant legal standards to the four issues identified above, because

                                  26   Judge Cousins did not articulate his reasons for denying those aspects of Plaintiffs’ motion to

                                  27   compel and for sanctions. Absent explanation for Judge Cousins’ ruling, it cannot be

                                  28   meaningfully reviewed. Indeed, the Advisory Committee Notes to Federal Rule of Civil
                                                                                          4
                                          Case 5:18-cv-05841-BLF Document 137 Filed 07/20/20 Page 5 of 5




                                   1   Procedure 72(a) state that “[t]he rule calls for a written order of the magistrate’s disposition to

                                   2   preserve the record and facilitate review.” Fed. R. Civ. P. 72, Advisory Committee Notes (1983),

                                   3   97 F.R.D. 165, 228. While “[a]n oral order read into the record by the magistrate will satisfy this

                                   4   requirement,” see id., some reasoned decision clearly is required. Accordingly, the Court will

                                   5   refer the matter back to Judge Cousins so that he may provide his reasons for denying Plaintiffs’

                                   6   motion to compel production of documents and sanctions relating to the asserted non-production.

                                   7   Plaintiffs thereafter may file a renewed motion for relief from Judge Cousins’ ruling, if

                                   8   appropriate.

                                   9          The Court observes that in opposing Plaintiffs’ current motion for relief, Bosch argues that

                                  10   Plaintiffs have failed to show that Judge Cousins’ ruling is clearly erroneous. “The clear error

                                  11   standard allows the court to overturn a magistrate’s factual determinations only if the court reaches

                                  12   a definite and firm conviction that a mistake has been committed.” Perry v. Schwarzenegger, 268
Northern District of California
 United States District Court




                                  13   F.R.D. 344, 348 (N.D. Cal. 2010) (quotation marks and citation omitted). Bosch’s argument is

                                  14   inapposite, because Plaintiffs have not challenged Judge Cousins’ ruling as clearly erroneous.

                                  15   Their motion is expressly limited to challenging the ruling as contrary to law.

                                  16    IV.   ORDER

                                  17          (1)     Plaintiffs’ motion for relief from Judge Cousins’ nondispositive pretrial order

                                  18                  is GRANTED IN PART, in that the matter is REFERRED back to Judge Cousins

                                  19                  so that he may articulate the reasons for his ruling; and

                                  20          (2)     This order terminates ECF 128.

                                  21

                                  22   Dated: July 20, 2020

                                  23                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          5
